Case 5:19-cv-00329-JD Document 110-3 Filed 03/06/20 Page 1 of 6




                      automatic fire protective sprinkler
                      system or of a household appliance,
                      but only if you have used reasonable
                      care to:
                     (1) Maintain heat in the entire
                          "building"; or
                     (2) Shut off the water supply and drain
                          all systems and appliances of
                          water.
                      However, if the "building" is protected
                      by an automatic fire protective sprinkler
                      system, you must use reasonable care
                      to continue the water supply and
                      maintain heat in the entire "building" for
                      coverage to apply.
                  b. In this peril, a plumbing system or
                     household appliance does not include:
                     (1) A sump, sump pump or related
                          equipment;
                     (2) A roof drain, gutter, downspout or
                         similar fixtures or equipment; or
                     (3) A water         cistern   or   catchment
                         system.
             15. Sudden And Accidental Damage From
                 Artificially Generated Electrical Current
                  This peril means sudden and accidental
                  damage to electrical appliances, devices,
                  fixtures and wiring from an increase or
                  decrease of artificially generated electrical
                  current. We will only pay up to $1 ,000 for all
                  items damaged by this peril.
             16. Volcanic Eruption
                  This peril does not include loss caused by
                  "earthquake", land shock waves or tremors
                  before, during, or after a volcanic eruption .
                      SECTION I - EXCLUSIONS
           A. We do not insure for any loss caused directly
              or indirectly by one or more of the excluded
              events set forth below in Exclusions A.1.
              through A.11. , regardless of: (1) the cause of
              the excluded event; (2) other causes of the
              loss; (3) whether or not the other causes of the
              loss acted concurrently or in any sequence with
              the excluded event to produce the loss; (4)
                                    39




                                                                    Ex. 3
                         CSAA_GODFREY 00617
Case 5:19-cv-00329-JD Document 110-3 Filed 03/06/20 Page 2 of 6




             whether the loss occurs suddenly or gradually
             or involves isolated or widespread damage; (5)
             whether the loss arises from natural or external
             forces; or (6) whether the loss occurs as a
             result of any combination of (1) through (5).
             1. Ordinance Or Law
                 Ordinance Or Law means any ordinance or
                 law:
                 a.   Requiring      or      regulating    the
                      construction, demolition, remodeling,
                      renovation or repair of a "building" or
                      other structure including removal of any
                      resulting debris. This Exclusion A.1.a.
                      does not apply to the amount of
                      coverage that may be provided in E.11.
                      Ordinance or Law under Section I -
                      Property Coverages;
                 b. The requirements of which result in a
                    loss in value to property; or
                 c.   Requiring any "insured" or others to test
                      for, monitor, cleanup, remove, contain ,
                      treat, detoxify or neutralize or in any
                      way respond to or assess the effects of
                      "pollutants" or "contaminants".
                 This Exclusion A.1. applies whether or not
                 the property has been physically damaged.
              2. Earth Movement
                 Earth movement, meaning loss of any kind
                 due in whole or in part to any movement or
                 expansion of the earth, soil , sand, gravel,
                 rock (including falling rock), fill material, or
                 earthen debris, or of any particulate matter
                 used in the construction of a "building",
                 whether on or off the "residential premises"
                 and whether combined with water or not,
                 including but not limited to:
                 a. "Earthquake",  including land shock
                    waves before, during or after a volcanic
                    eruption;
                 b. Landslide, mudslide or mudflow;
                 c. Subsidence, sinkhole, excavation or
                    erosion;
                 d. Compaction , expansion or failure of
                    support of soil on the "residence
                    premises"; or
                                   40




                         CSAA_GODFREY 00618
Case 5:19-cv-00329-JD Document 110-3 Filed 03/06/20 Page 3 of 6




                 e. Any other earth movement including
                     earth sinking , rising or shifting.
                 This Exclusion A.2. applies regardless of
                 whether any of the above is caused by an
                 act of nature or by human or animal forces.
                 However, direct loss by fire , explosion or
                 theft resulting from any of the above is
                 covered .
              3. Water
                 This means:
                 a. Flood , surface water, waves, including
                      tidal waves and tsunami tides, tidal
                      water, overflow release or escape of
                      any body of water or from a water or
                      flood control device, or spray from any
                      of these, whether or not driven by wind ,
                      including storm surge;
                 b. Water or water-borne material, liquid or
                      semi liquid, which backs up through
                      sewers or drains, or which overflows, or
                      is discharged from a sump, sump pump
                      or related equipment;
                  c. Water or water-borne material, liquid or
                      semi liquid below the surface of the
                      ground, whether occurring naturally or
                      artificially, including water which exerts
                      pressure on or seeps, leaks or flows
                      through        a    "building",    sidewalk,
                      driveway, patio, foundation , swimming
                      pool, spa, hot tub or other structure; or
                  d. Water-borne          material    carried   or
                      otherwise moved by any of the water
                      referred to in A.3.a. through A.3.c. of
                      this exclusion .
                  This Exclusion A.3 . applies regardless of
                  whether any of the above is caused by an
                  act of nature or by human or animal forces.
                  This Exclusion A.3. applies to, but is not
                  limited to, escape overflow or discharge for
                  any reason of water or water borne material
                  from a dam, levee, seawall or any other
                  boundary or containment system.
                  However, direct loss by fire , explosion or
                  theft resulting from any of the above in
                  A.3.a. through A.3.d. is covered .
                                    41




                         CSAA_GODFREY 00619
Case 5:19-cv-00329-JD Document 110-3 Filed 03/06/20 Page 4 of 6




             4. Power Interruption
                  Power Interruption means the interruption
                  of power or other utility service if it takes
                  place off the "residence premises" except to
                  the extent that freezer food coverage is
                  provided under Additional Coverages.
                  However, if the interruption results in a loss,
                  from a Peril Insured Against on the
                  "residence premises", we will pay for the
                  loss caused by that peril.
              5. Neglect
                 Neglect means neglect of any "insured" to
                 use all reasonable means to save and
                 preserve property at and after the time of a
                 loss.
              6. War
                      War, including the following and any
                      consequence of any of the following :
                      a. Undeclared          war,     civil    war,
                            insurrection, rebellion or revolution;
                       b. Warlike act by a military force or
                            military personnel; or
                      c. Destruction, seizure or use for a
                            military purpose.
                       Discharge of a nuclear weapon will be
                       deemed a warlike act even if
                       accidental.
              7. Nuclear Hazard
                 This Exclusion A.7. pertains to nuclear
                 hazard to the extent set forth in N. Nuclear
                 Hazard Clause under Section I -
                 Conditions.
              8. Intentional Loss
                 Intentional Loss means any loss arising out
                 of any act any "insured" commits or
                 conspires to commit with the intent to cause
                 a loss, even if the loss:
                 a. Is of a different kind , quality or degree
                       than initially expected or intended; or
                  b. Is sustained to different property than
                       initially expected or intended.
                  In the event of such loss, no "insured" is
                  entitled to coverage, even "insureds" who
                                     42




                          CSAA_GODFREY 00620
Case 5:19-cv-00329-JD Document 110-3 Filed 03/06/20 Page 5 of 6




                did not commit or conspire to commit the
                act causing the loss.
             9. Governmental Action
                 Governmental      Action    means    the
                 destruction, confiscation or seizure of
                 property described in Coverage A, B or C
                 by order of any governmental or public
                 authority.
                 This exclusion does not apply to such acts
                 ordered by any governmental or public
                 authority that are taken at the time of a fire
                 to prevent its spread, if the loss caused by
                 fire would be covered under this policy.
             10. "Fungi", Wet Or Dry Rot, Or Bacteria
                 "Fungi", wet or dry rot, or bacteria meaning
                 the presence, growth proliferation , spread
                 or any activity of "fungi", wet or dry rot, or
                 bacteria.
                 This exclusion does not apply:
                 a. When "fung i", wet or dry rot, or bacteria
                     results from fire or lightning; or
                 b. To the extent coverage is provided for
                     in the Limited "Fungi", Wet Or Dry Rot,
                     Or Bacteria Additional Coverage under
                     Section I.
             11. Cosmetic Damage to             Metal    Roof
                 Covering Caused by Hail
                 Cosmetic loss or damage means damage
                 that only alters the physical appearance of
                 the metal roof covering but does not result
                 in damage that allows the penetration of
                 water through the roof covering or does not
                 result in the failure of the roof covering to
                 perform its intended function , to keep out
                 elements over an extended period of time.
                 Metal roof covering means the metal
                 roofing material exposed to the weather,
                 the underlayments applied for moisture
                 protection , and all flashings required in the
                 replacement of a metal roof covering.
                 We do not cover cosmetic loss or damage
                 to metal roof coverings caused by the peril
                 of hail.


                                   43




                        CSAA_GODFREY 00621
Case 5:19-cv-00329-JD Document 110-3 Filed 03/06/20 Page 6 of 6




                   This exclusion does not apply to hail
                   damage to metal roof coverings that results
                   in damage that will allow the penetration of
                   water through the roof covering or that
                   results in the failure of the roof covering to
                   perform its intended function , to keep out
                   elements over an extended period of time.
           B. We do not insure for loss to property described
              in Coverages A or B caused by any of the
              following. However, any ensuing loss to
              property described in Coverages A or B not
              precluded by any other provision in this policy
              is covered .
              1.   Weather      conditions.   However,      this
                   exclusion only applies if weather conditions
                   contribute in any way with a cause or event
                   excluded in A. above to produce the loss.
              2. Acts or decisions, including the failure to
                 act or decide, of any person , group,
                 organization or governmental body.
              3. Faulty, inadequate or defective:
                 a. Planning,        zoning,    development,
                     surveying, siting ;
                 b. Design, specifications, workmanship,
                     repair,    construction,      renovation ,
                     remodeling , grading, compaction ;
                 c. Materials used in repair, construction ,
                     renovation or remodeling ; or
                 d. Maintenance;
                   of part or all of any property whether on or
                   off the "residence premises".
                       SECTION I - CONDITIONS
           A. Insurable Interest And Limit Of Liability
              Even if more than one person has an insurable
              interest in the property covered, we will not be
              liable in any one loss:
              1.   To any "insured" for more than the amount
                   of such "insured's" interest at the time of
                   loss; or
              2.   For more than the applicable limit of
                   liability.



                                     44




                          CSAA_GODFREY 00622
